Application to direct respondents to proceed in summary fashion on writ of habeas corpus brought on by petitioner, unanimously denied, cross motion to dismiss granted, and the petition dismissed, without costs and without disbursements, and respondent Klein’s cross motion for a stay denied. In this proceeding for custody of two children, the court-appointed psychiatrist having resigned, a substitute psychiatrist should be appointed forthwith, and the matter. should proceed to hearing expeditiously. Concur — Markewich, J. P., Kupferman, Lupiano, Steuer and Capozzoli, JJ.